Citation Nr: 1216019	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-38 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.  During a portion of that time, he had service in the Republic of Vietnam.  The Veteran also had subsequent service in the Reserves.  From December 1990 to April 1991, his Reserve unit was called to active duty during which he was stationed in Southwest Asia in support of Operation Desert Shield/Desert Storm.  

In June 2008, the RO denied the Veteran's claim of entitlement to service connection for left and right shoulder disorders, each claimed as arthritis and for a heart disorder.  

In August 2010, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned. 

In January 2011, the Board of Veterans' Appeals (Board) affirmed the RO's June 2008 rating decision denying the claims for service connection.  

In October 2011, pursuant to a Joint Motion for Vacatur and Remand by the Veteran and VA, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's January 2011 decision and remanded the matter to the Board for compliance with the instructions in the joint motion.


REMAND

The parties to the Joint Motion for Vacatur and Remand indicated that the Board failed to provide an adequate statement, or reasons or bases in its January 2011 decision in not addressing the Court's analysis in McLendon v. Nicholson, 20 Vet. App. 79 (2006).
VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c)(4)  presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

As to the claim for service connection for a bilateral shoulder disability, the Board notes that during a February 1990 examination for the Navy Reserves, the Veteran reported that in 1972, he had separated his right shoulder and had been hospitalized overnight in Overland Park, Kansas.  The report of that hospitalization has not been associated with the claims folder.  

During his August 2010 hearing before the undersigned, the Veteran testified that he had arthritis in his shoulders due to the rigors of his military service.  In particular, he cited the cumulative damage from extensive lifting he had to do in Southwest Asia in association with his duties as a truckdriver.  He reported that had received treatment for those disorders from a Dr. M.  However, Dr. M.'s records have not been associated with the claims folder.  Because VA is on notice that there are records that may be applicable to the Veteran's claim for service connection, and because these records may be of use in deciding the claim, these records are relevant and must be obtained.  38 C.F.R. § 3.159 (c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Additionally, to date, the Veteran has not been examined by VA to determine the nature and etiology of any left and/or right shoulder disability found to be present.  On remand, he must be provided such an examination.  

With regard to the claim for service connection for heart disease, in July 1991 the Veteran was hospitalized at St. John's Regional Medical Center for a left knee arthroscopy.  During that hospitalization, it was noted that two years earlier, the Veteran had been found to have an irregular heart and had blacked out.  

During VA treatment in August 2002, Dr. M., who was adjusting the Veteran's medication for viral cardiomyopathy and atrial fibrillation, noted that the Veteran had been treated for viral cardiomyopathy since 1991.  It was also noted that the Veteran had been referred to a Dr. B. for cardioversion but had not gotten around to doing it.  

During his August 2010 hearing before the undersigned, the Veteran testified that his treating cardiologist, Dr. B., had informed him that he had heart disorder as the result of a virus he contracted during his duty in Southwest Asia in 1991.  The Veteran also testified that his heart disorder had caused him to retire from his job in law enforcement, because it had prevented him from being able to keep up with the training and other aspects of law enforcement.  He reported that in addition to his treatment by Dr. B., he had received treatment from Dr. M.

The Board notes that there are outstanding records.  To date, VA has not requested the Veteran's records associated with his employment in law enforcement.  These records could provide additional information regarding the etiology of the Veteran's heart disorder.  Additionally, during the Veteran's August 2010 hearing, the undersigned emphasized the importance of getting the records from Dr. M. and Dr. B.  The Veteran assured the undersigned that he could get those records, so the record was left open for 60 days, i.e.,  until October 2010.  Although no additional evidence was received, the undersigned had noted during the hearing that if the Veteran was unable to obtain the records from Dr. M. and Dr. B., the Board would try to obtain them on behalf of the Veteran.  In developing the record, VA informed the Veteran of the potential importance of the records from Dr. M. and Dr. B.  In November 2009, the RO requested that the Veteran complete a form authorizing it to obtain records of the Veteran's treatment from those physicians.  In the alternative, the RO noted that the Veteran could obtain the evidence himself and send them to the RO.  However, the Veteran did not respond to that request.  On remand, all outstanding treatment records pertaining to the heart must be obtained. See supra 38 C.F.R. § 3.159 (c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).   
As for an examination, the Board observes that in November 2011, the Veteran was examined by VA, primarily to determine if the Veteran had ischemic heart disease and, if so, the etiology of that disorder.  Following that examination, the examiner found that the Veteran had hypertension, hyperlipidemia, and a history of atrial fibrillation since 1991.  The examiner noted that in 2006, the Veteran had retired from law enforcement due to atrial fibrillation and bilateral knee pain.  The VA examiner found no evidence of ischemic heart disease but noted that VA could request additional medical information, including additional examinations, if necessary to complete VA's review of the of Veteran's application for VA benefits.   On remand, after all outstanding records have been obtained, the Veteran must be afforded another examination to determine the nature and etiology of any current heart disease.  

The case is REMANDED for the following actions:

1.  Request that the Veteran provide the full names and addresses of Dr. M. and Dr. B. and the dates of his treatment by each of those physicians, information regarding his 1972 hospitalization at Overland Park, Kansas, and information related to any other outstanding treatment records.  Then request copies of the records reflecting the Veteran's treatment directly from each of those physicians.  Such records should include, but are not limited to, daily clinical records, discharge summaries, consultation reports, X-ray reports, reports of laboratory studies, doctor's notes, nurse's notes, progress notes, and prescription records.  

All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.   

If Dr. M. and/or Dr. E.  or any of the other providers identified are affiliated with an agency or department of the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

If Dr. M. and/or Dr. E. or any of the other providers identified are not affiliated with an agency or department of the federal government, and the requested records are unavailable, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Request that the Veteran provide the name and address of the law enforcement agency for which he worked.  Then, request that such agency provide copies of the Veteran's employment records, including, but not limited to, his employment application, medical records and the reports of any pre-employment examinations, reports of duty limitations or job changes and the reasons for such limitations or changes, reports of workman's compensation claims or claims for other disability benefits, the documentation associated with the termination of the Veteran's employment at the particular law enforcement agency, and any associated severance, disability, or retirement pay.  

If the law enforcement agency identified by the Veteran does not have the foregoing documents, request that the agency provide a statement on business letterhead stationary addressing the foregoing concerns.  

All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.   

If the law enforcement agency identified by the Veteran is affiliated with an agency or department of the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

If the law enforcement agency identified by the Veteran is affiliated an agency or department of the federal government, and the requested records are unavailable, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2011).

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for a cardiovascular examination to determine the nature and extent of any heart disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

If a heart disorder(s) is diagnosed, identify and explain the elements supporting each diagnosis.  

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's heart disorder is proximately due to or the result of an injury or disease incurred in or aggravated by service.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of and continuity of symptoms reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

All opinions provided must be must be accompanied by a full rationale, with citation to relevant medical findings.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule the Veteran for an orthopedic examination to determine the nature and etiology of any left or right shoulder disability found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

If a left and/or right shoulder disorder(s) is diagnosed, identify and explain the elements supporting each diagnosis.  

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's left and/or right shoulder disability is proximately due to or the result of an injury or disease incurred in or aggravated by service.  In so doing, the examiner must explain how and why he or she reached his or her opinion.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of and continuity of symptoms reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

All opinions provided must be must be accompanied by a full rationale, with citation to relevant medical findings.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  The Veteran is advised that it is his responsibility to report for the scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2011).  

In the event that the Veteran does not report for a scheduled examination, the RO must associate with the claims file, the notice informing the Veteran of the date, time, and location of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Undertake any other development which may be indicated as a result of the actions taken above.  Then readjudicate the issues of entitlement to service connection for a left shoulder disorder, a right shoulder disorder, and a heart disorder.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


